Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 3, 2016

                                     No. 04-16-00553-CV

    SHELL WESTERN E&P, INC., Liberty Mutual Insurance Co., and Fidelity & Deposit
                          Company of Maryland,
                                 Appellants

                                               v.

     PREFERRED QUALITY CHEMICALS LLC, and Native Oilfield Services, LLC,
                            Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVF000297 D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER
       On September 28, 2016, we granted appellants’ request to file a late designation of
hearings to be included in the reporter’s record. We therefore order the court reporter, Vicente
Mendoza, to file the reporter’s record by October 28, 2016.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court